Citation Nr: 0022920	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-17 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from November 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied a rating in excess of 
the currently assigned 70 percent evaluation for 
schizophrenia and denied entitlement to individual 
unemployability. 


REMAND

The appellant's contentions regarding an increased rating for 
schizophrenia and for a total disability rating for 
compensation purposes based on individual unemployability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims has 
held that the duty of the VA to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate.  

Additionally, the VA is statutorily obligated to assist the 
veteran in the development of a well-grounded claim.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).

In December 1998 the veteran reported for a scheduled VA 
psychiatric examination, which was requested by the RO.  
However, the VA examiner stated that due to lack of 
cooperation by the veteran, the interview was not possible 
and no diagnosis was made.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. 3.655, as appropriate.  38 C.F.R. 3.655(a) (1999).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. 3.655(b).

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

In the present case, it is unclear if the veteran had been 
informed of the consequences of not cooperating with the VA 
examiner.  The Board recommends that the veteran be 
specifically notified of his obligation to cooperate and 
appear for the scheduled examination and the consequences of 
his failure to do so.  The importance of a new examination to 
ensure adequate clinical findings should be emphasized to the 
veteran, and he should be afforded an opportunity to 
cooperate with the new examination request.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the provisions set forth in 38 C.F.R. 
§ 3.655.  The RO should emphasize to the 
veteran that failure to cooperate with 
the examiner would be considered the 
equivalent of failure to report for a 
scheduled VA examination.  The RO should 
ask the appellant if he is willing to 
report for an examination and cooperate 
with the examiner in the completion of 
the examination?  

2.  If the appellant's response is in the 
affirmative, the RO should schedule the 
appellant for a VA examination by a 
psychiatrist in order to determine the 
nature and severity of the veteran's 
schizophrenia, paranoid type disorder.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiners for review prior to the 
examination.  All tests and studies 
deemed necessary should be conducted.  

It is requested that the examiner obtain 
a detailed occupation history and to 
indicate the degree of 
occupational/industrial and social 
impairment produced by the schizophrenia, 
paranoid type disorder. It is requested 
that the examiner assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  It is 
requested that the examiner include a 
definition of the numerical code assigned 
under DSM-IV.

A complete rational for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
decision remains adverse to the appellant, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



